UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-7843 4Kids Entertainment,Inc. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 13-2691380 (I.R.S. Employer Identification No.) 53 West 23rd Street New York, New York10010 (212)758-7666 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerýSmaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý As of November 12, 2010, the number of shares outstanding of the common stock of 4Kids Entertainment, Inc., par value $.01 per share was 13,528,958. 4Kids Entertainment,Inc. and Subsidiaries Table of Contents Page # Part I—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as ofSeptember 30, 2010(Unaudited) and December 31, 2009 2 Consolidated Statements of Operations (Unaudited) for the three and nine months ended September 30, 2010 and 2009 3 Consolidated Statements of Changes in Equity and Comprehensive Loss (Unaudited) for the nine months ended September 30, 2010 4 Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2010 and 2009 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 37 Part II—OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A Risk Factors 39 Item 6. Exhibits 40 Signatures 41 Part I – FINANCIAL INFORMATION Item 1. Financial Statements. 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2010 and DECEMBER 31, 2009 (In thousands of dollars, except share data) September 30, 2010 December 31, 2009 ASSETS: (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable - net Income taxes receivable Prepaid expenses and other current assets Current assets of discontinued operations 65 Total current assets Property and equipment - net Long term investments Accounts receivable - noncurrent, net 82 Film and television costs - net Non-current assets of discontinued operations — Other assets - net (includes related party amounts of $679 and $1,215,respectively) Total assets $ $ LIABILITIES AND EQUITY: Current liabilities: Due to licensors $ $ Accounts payable and accrued expenses Current liabilities of discontinued operations Deferred revenue Total current liabilities Deferred rent Total liabilities Commitments and contingencies (Note 12) 4Kids Entertainment, Inc. shareholders’ equity Preferred stock, $.01 par value – authorized 3,000,000 shares; none issued — — Common stock, $.01 par value - authorized 40,000,000 shares; issued 15,652,845 and 15,411,099 shares; outstanding 13,528,958 and 13,352,053 shares in 2010 and 2009, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Retained (deficit) earnings ) Less cost of 2,123,887 and 2,059,046 treasury shares in 2010 and 2009, respectively ) ) Total shareholders’ equity of 4Kids Entertainment, Inc. Noncontrolling interests related to discontinued operations ) ) Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 2 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (In thousands of dollars, except share data) Three Months Ended Nine Months Ended September 30, September 30, Net revenues: Service revenue $ Total net revenues Costs and expenses: Selling, general and administrative Amortization of television and film costs Total costs and expenses Loss from operations ) Interest income 95 Impairment of investment securities ) Loss on sale of investment securities ) — ) ) Total other expense ) ) ) Loss before income taxes ) Benefit from income taxes — Loss from continuing operations ) Loss from discontinued operations ) Net Loss ) Loss attributable to noncontrolling interests Net loss attributable to 4Kids Entertainment, Inc. $ ) $ ) $ ) $ ) Per share amounts: Basic and diluted loss per share attributable to 4Kids Entertainment, Inc. common shareholders Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) Basic and diluted loss per share attributable to 4Kids Entertainment, Inc. common shareholders $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted Net loss attributable to 4Kids Entertainment, Inc.: Lossfrom continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations ) Loss attributable to noncontrolling interests Net loss from discontinued operations ) Net loss attributable to 4Kids Entertainment, Inc. $ ) $ ) $ ) $ ) See notes to consolidated financial statements. 3 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY AND COMPREHENSIVE LOSS NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) (In thousands of dollars and shares) 4Kids Entertainment, Inc. Shareholders Common Stock Additional Paid-In Capital Retained Earnings (Deficit) Accumulated Other Comprehensive Loss Less Treasury Stock Total Shareholders’ Equity Non-controlling Interests Total Equity Shares Amount BALANCE, DECEMBER 31, 2009 $ ) $ ) $ $ ) $ Issuance of common stock and stock options exercised 3 — Capital contribution from noncontrolling interests — 10 10 Acquisition of treasury stock, at cost — ) ) — ) Comprehensive loss: Net loss — — — ) — — ) ) ) Translation adjustment — ) — ) — ) Unrealized loss reclassified to earnings — Unrealized loss on investment securities — ) — ) — ) Total comprehensive loss — ) ) ) BALANCE, SEPTEMBER 30, 2010 $ $ $ ) $ ) $ ) $ $ ) $ See notes to consolidated financial statements. 4 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, 2 (In thousands of dollars) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of television and film costs Provision for doubtful accounts 71 Impairment of investment securities Loss on sale of investment securities Changes in operating assets and liabilities: Accounts receivable Income taxes receivable 10 Prepaid expenses and other current assets 53 ) Film and television costs ) ) Other assets - net ) Due to licensors ) Accounts payable and accrued expenses ) Deferred revenue ) ) Deferred rent 21 ) Net cash used in continuing operating activities ) ) Net cash provided by (used in) discontinued operating activities ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale of investments Proceeds from disposal of property and equipment 32 — Purchase of property and equipment ) ) Net cash provided by investing activities Cash flows from financing activities: Capital contribution from noncontrolling interests 10 Purchase of treasury shares ) ) Net cash (used in) provided by financing activities ) 47 Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during period for income taxes $
